DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9-11, 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description leave a void in the coating material that has flat edges, and the two edges of the first adhesive layer is configured to jack up the coating material at a periphery of the void.” In particular Par. 42-43 of which the applicant relied upon for support for the latest amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lythgoe et al. (US6322876), Combs et al. (US20150361311), Chowdry et al. (US5104765), and further in view of Takami et al. (US20130330546). 
As to claim 1.    Lythgoe et al. (US6322876) discloses a gummed paper (see e.g. a printable multilayer gummed paper that is coated with water activated adhesive layer 3 over the paper substrate 1 in line 15-35 in column 3, line 12-16 in column 1), comprising:
A first substrate, having an uncovered region on an upper surface thereof (see e.g. carrier sheet of paper in Fig 1); and 
A second substrate (see e.g. indicia 5 in Fig 1), 
wherein in a thickness direction of the gummed paper, a projection of the second substrate partially covers a projection of the first substrate (see e.g. Fig 1),
the gummed paper is configured to receive a coating material on the uncovered region of the upper surface (see e.g. is configured to receive coating means is capable to receive a coating. Indicia is lifted from the carrier sheet, leaving the remaining adhesive attached to the carrier sheet in line 15-35 in column 3, wherein the area corresponds to the uncovered region.)

    PNG
    media_image1.png
    289
    666
    media_image1.png
    Greyscale

Lythgoe et al. does not disclose coating materials is on the upper surface, 
a dyne value of an upper surface of the second substrate is greater than or equal to 40 dyn/cm, and a dyne value of the uncovered region of the upper surface of the first substrate is less than 40 dyn/cm, 
the gummed paper further comprising a plurality of foaming agent particles distributed in a first adhesive layer adhered to a lower surface of the first substrate, and
when the gummed paper is subjected to heat, the plurality of foaming agent particles are foamed, two edges of the first substrate in a width direction of the gummed paper are curled towards a middle part of the first substrate such that the two edges of the first adhesive layer in the width direction are peeled off an object to leave a void in the coating material that has flat edges, and the two edges of the first adhesive layer is configured to jack up the coating material at a periphery of the void.
Combs et al. also discloses an adhesive coated multilayer paper substrate (see e.g. substrate can be various paper in Par. 98 or various other articles such as colored coated paper in Par. 101. FIG. 1C illustrates a first substrate 105, a second substrate 106, and a third substrate 107 adhered together with an adhesive 100c,100d in a stacked configuration where each substrate 105,106,107 has different sizes in Par. 97. Gummed paper by definition is a variety of colored, patterned papers with adhesive on one side for easy application. Thus the laminated structure in Fig 1C meet the gummed paper claim limitation.), comprising:

    PNG
    media_image2.png
    183
    457
    media_image2.png
    Greyscale

a first substrate, having an uncovered region on an upper surface thereof (see e.g. second substrate 106 in Fig 1C and Par. 97 corresponds to the claimed first substrate); and 
a second substrate (see e.g. first substrate 105 in Fig 1C corresponds to the claimed second substrate),
wherein in a thickness direction of the gummed paper, a projection of the second substrate partially covers a projection of the first substrate (see e.g. first substrate 105 together with the 100C has projections on the underling substrate 106 in Fig 1C). 
the gummed paper is configured to receive a coating material on both the upper surface and the uncovered region of the upper surface (see e.g. is configured to receive coating means is capable to receive a coating. Combs discloses there is coating in between the first substrate and second substrate, which corresponds to the upper surface. Combs et al. also discloses when a plurality of substrates 109,110,111 are stacked on top of each other, the end of the adhesive extend beyond the end of substrate such that each substrate end embedded at one end in an HPCA-adhesive 100e which further adheres substrates 109,110,111 to substrate 108 in Par. 97.  One skilled in the art with the benefit of this disclosure should recognize that FIGS. 1A-1E are merely examples of possible configurations of articles described herein and that a multitude of other configurations are possible and within the bounds of this disclosure in Par. 97. Thus Combs et al. disclose it would have been obvious for a person with ordinary skills in the art to apply adhesive on various surfaces of the gummed paper).
Both Lythgoe et al. and Combs are analogous in the field of multilayer substrate coated with adhesive layer, it would have been obvious for a person with ordinary skills in the art to modify the first and second substrate configuration of Lythgoe et al. to be various configurations such as include water active adhesive in between first substrate and second substrate as taught by Combs et al. in order to make the bonding stronger between the first and second substrate as suggested by Combs et al. 
Lythgoe et al. in view of Combs does not discloses a dyne value of an upper surface of the second substrate is greater than or equal to 40 dyn/cm, and a dyne value of the uncovered region of the upper surface of the first substrate is less than 40 dyn/cm, 
the gummed paper further comprising a plurality of foaming agent particles distributed in a first adhesive layer adhered to a lower surface of the first substrate, and
when the gummed paper is subjected to heat, the plurality of foaming agent particles are foamed, two edges of the first substrate in a width direction of the gummed paper are curled towards a middle part of the first substrate such that the two edges of the first adhesive layer in the width direction are peeled off an object to leave a void in the coating material that has flat edges, and the two edges of the first adhesive layer is configured to jack up the coating material at a periphery of the void.
Chowdry et al. discloses a dyne value of an upper surface of the second substrate is greater than or equal to 40 dyn/cm (see e.g. Chowdry et al. discloses the use of nonmarking toner on paper or similar support can assist in the electrostatic transfer of marking toner particles. Chowdry et al. discloses it is preferably to have the surface energy of the nonmarking toner polymer binder greater than approximately 45 dynes/cm by surface treatment such as corona charging (see e.g. line 5-40 in column 2)). 
Chowdry et al. (US5104765) discloses a dyne value of the uncovered region of the upper surface of the first substrate is less than 40 dyn/cm(see e.g. Chowdry et al. discloses the term "release agent" as used herein refers to a substance which, when present at the time when two surfaces are contacted together particularly at elevated temperature, either prevents bonding or sticking from occurring between such surfaces or, if bonding does occur, causes a bond of such a low strength to result that the two surfaces can subsequently be separated without leaving any substantial fragments of one surface embedded in or adhering to the other.  Chowdry et al. discloses preferred release agents for use in the present invention have a low surface energy which is preferably less than about 40 dynes/centimeter. Examples of suitable release agents can be fluorinated hydrocarbons; perfluorinated polyolefins (see e.g. line 62-68 in column 5, line 1-18 in column 6)). 
Both Lythgoe et al. in view of Combs. and Chowdry are analogous in the field of decorative paper based article, it would have been obvious for a person with ordinary skills in the art to modify the exterior decorative face of the 2nd substrate in Combs to have the surface energy of the nonmarking toner polymer binder greater than approximately 45 dynes/cm by surface treatment such as corona charging as taught by Chowdry et al. in order to assist in transfer image and make the adhesive or gummed paper have graphic arts design as suggested by Chowdry since intimate contact between the receiver and photoconductor does not occur, and hot separation is not an issue (see e.g. line 61-68 in column 1, line 35-42 in column 2). 
Both Lythgoe et al. in view of Combs and Chowdry et al. are analogous in the field of bonded substrate, it would have been obvious for a person with ordinary skills in the art to modify the bonded surface of Combs such as the upper surface of first substrate to have low surface energy such as less than about 40 dynes/centimeter surface treatment of fluorinated hydrocarbons or perfluorinated polyolefins as taught by Chowdry et al. such that the bonded substrate surface can be separated from the upper adhesive layer without leaving any substantial fragments of one surface embedded in or adhering to the other, or when two surfaces are contacted together particularly at elevated temperature, either prevents bonding or sticking from occurring between such surfaces or, if bonding does occur, causes a bond of such a low strength to result that the two surfaces can subsequently be separated without leaving any substantial fragments of one surface embedded in or adhering to the other as suggested by Chowdry et al.(see e.g. line  62-68 in column 5, line 1-5 in column 6)
Lythgoe et al. in view of Combs and Chowdry et al. does not discloses the gummed paper further comprising a plurality of foaming agent particles distributed in a first adhesive layer adhered to a lower surface of the first substrate, and
when the gummed paper is subjected to heat, the plurality of foaming agent particles are foamed, two edges of the first substrate in a width direction of the gummed paper are curled towards a middle part of the first substrate such that the two edges of the first adhesive layer in the width direction are peeled off an object to leave a void in the coating material that has flat edges, and the two edges of the first adhesive layer is configured to jack up the coating material at a periphery of the void.
Takami et al. (US20130330546) discloses when the gummed paper (see e.g. substrate can be paper in Par. 90) is subjected to heat (see e.g. adhesive layer can be thermally expansive adhesive layer 3 in Par. 93, Fig 3), the plurality of foaming agent particles are foamed(see e.g. expanding and foaming a thermally expansive microsphere in the thermally expansive adhesive layer by a heat treatment in par. 106, Par. 52, par. 112), are peeled off an object(see e.g. heat expansive adhesive layer is also heat peelable adhesive sheet in Par. 107) to leave a void in the coating material that has flat edges(see e.g. Fig 3 shows when the thermally expansive adhesive foams, there will be void in between the adhesive and substrate layer), and the two edges of the first adhesive layer is configured to jack up the coating material at a periphery of the void(see e.g. as the result of expansive of the adhesive, the adhesive layer will get thicker and have void as shown in Fig 3).
Both Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. are analogous in the field of paper substrate that is coated with adhesive, it would have been obvious for a person with ordinary skills in the art to modify the adhesive layer of adhesive coated paper in Lythgoe et al. in view of Combs and Chowdry et al. to include thermally expansive microsphere particle as taught by Takami et al. such that the adhesive layer can expand in the event of heat and become heat peelable adhesive in order to facilitate peeling of the adhesive layer as suggested by Takami et al. 
Regarding the claim limitation of “two edges of the first substrate in a width direction of the gummed paper are curled towards a middle part of the first substrate such that the two edges of the first adhesive layer in the width direction”. Although Takami et al. does not demonstrate curled, however Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. discloses a same structure as the instant application, have paper substrate coated with heat expandable/foamable adhesive, it would have been obvious for a person with ordinary skills in the art to expect that the foamed adhesive coated paper substrate would behave the same as the instant application such as to curl up at the edge since the paper have little to no heat expansion, while the adhesive is heat expansible)
As to claim 2.    Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. discloses the gummed paper according to claim 1, further comprising:
a second adhesive layer, located between the first substrate and the second substrate, and configured to connect the first substrate with the second substrate (see e.g. Combs et al. disclose adhesive 100c in Fig 1C, Par. 97).
As to claim 3.    Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. discloses the gummed paper according to claim 2, wherein
in the width direction of the gummed paper, an edge of the second substrate is within an edge of the first substrate corresponding to the edge of the second substrate, an edge of the second adhesive layer is within an edge of the first substrate corresponding to the edge of the second adhesive layer (see e.g. Lythgoe et al. discloses in Fig 1. Further Combs et al. discloses Fig 1C shows the substrates with stacked configuration where each substrate 105,106,107 has different sizes. Combs et al. Fig. 1A-1E are merely examples of possible configurations of articles described herein and that a multitude of other configurations are possible and within the bounds of this disclosure. Thus since Fig 1C does not shows the width of the substrate being different, it can be expected that by standard the width dimension of second substrate is the same or even smaller than the width of the first substrate. Furthermore, Combs has already discloses it is obvious to vary the dimension of the various substrate to be different.); and
in a length direction of the gummed paper, an edge of at least one side of the second substrate is within an edge of the first substrate corresponding to the edge of at least one side of the second substrate, an edge of at least one side of the second adhesive layer is within an edge of the first substrate corresponding to the edge of at least one side of the second adhesive layer (see e.g. Lythgoe et al. discloses in Fig 1. Further Combs et al. discloses Fig 1C, Par. 97).
As to claim 5.    Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. discloses the gummed paper according to claim 1, wherein the uncovered region of the upper surface of the first substrate is fluorinated, or coated with silicone oil, or both fluorinated and coated with silicone oil (see discussion of claim 1, in particular using fluorinated hydrocarbons; perfluorinated polyolefins in. line 62-68 in column 5, line 10-20 in column 6 of Chowdry et al.).
As to claim 6.    Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. discloses the gummed paper according to claim 1, wherein a distance R between an edge of the first substrate and an edge of the second substrate corresponding to the edge of the first substrate is less than or equal to 20 mm (see e.g. As discussed in claim 3, by standard the dimension of the first substrate and second substrate are the same such as shown in Fig 1A. Thus the distance would be zero and meet the claim limitation. Lythgoe et al. discloses in Fig 1. Further Combs et al. also demonstrate wherein each substrate has different size, wherein the difference in size can be varied as suggested in par. 97 of Combs. Thus the difference of zero or more overlaps with the less than or equal to 20 mm. Claim limitation is met. ).
As to claim 7.    Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. discloses the gummed paper according to claim 2, wherein a width of the first adhesive layer is equal to that of the first substrate, and a length of the first adhesive layer is equal to that of the first substrate (see e.g. Combs et al. discloses Fig 1C demonstrate the dimension of first adhesive 100d is the same as first substrate 106, further see discussion of claim 3 of size variation taught by Combs et al.); or
a width of the second adhesive layer is equal to that of the second substrate, and a length of the second adhesive layer is equal to that of the second substrate(see e.g. Combs et al. discloses in Fig 1C demonstrate the dimension of second adhesive 100d is the same as second substrate 105, discussion of claim 3); or
the width of the first adhesive layer is equal to that of the first substrate, the length of the first adhesive layer is equal to that of the first substrate, and the width of the second adhesive layer is equal to that of the second substrate, the length of the second adhesive layer is equal to that of the second substrate (see e.g. Combs et al. discloses Fig 1C demonstrate the dimension of first adhesive 100d is the same as first substrate 106, further see discussion of claim 3 of size variation taught by Combs et al. and the dimension of first adhesive 100d is the same as first substrate 106, further see discussion of claim 3 of size variation taught by Combs et al.
See discussion of claim 3. Fig 1C shows the substrates with stacked configuration where each substrate 105,106,107 can has different sizes. Combs et al. Fig. 1A-1E are merely examples of possible configurations of articles described herein and that a multitude of other configurations are possible and within the bounds of this disclosure. Thus since Fig 1C does not shows the width of the substrate being different, it can be expected that by standard the width dimension of second substrate is the same or even smaller than the width of the first substrate. Furthermore, Combs has already discloses it is obvious to vary the dimension of the various substrate to be different.).
As to claim 11.    Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. discloses the gummed paper according to claim 3, wherein a width of the first adhesive layer is equal to that of the first substrate, and a length of the first adhesive layer is equal to that of the first substrate (see e.g. Combs et al. discloses Fig 1C demonstrate the dimension of first adhesive 100d is the same as first substrate 106, further see discussion of claim 3 of size variation taught by Combs et al.); or
a width of the second adhesive layer is equal to that of the second substrate, and a length of the second adhesive layer is equal to that of the second substrate(see e.g. Combs et al. discloses Fig 1C demonstrate the dimension of second adhesive 100d is the same as second substrate 105, discussion of claim 3); or
the width of the first adhesive layer is equal to that of the first substrate, the length of the first adhesive layer is equal to that of the first substrate, and the width of the second adhesive layer is equal to that of the second substrate, the length of the second adhesive layer is equal to that of the second substrate (see e.g. Combs et al. discloses Fig 1C demonstrate the dimension of first adhesive 100d is the same as first substrate 106, further see discussion of claim 3 of size variation taught by Combs et al. and the dimension of first adhesive 100d is the same as first substrate 106, further see discussion of claim 3 of size variation taught by Combs et al.
See discussion of claim 3. Combs et al. discloses Fig 1C shows the substrates with stacked configuration where each substrate 105,106,107 can has different sizes. Combs et al. Fig. 1A-1E are merely examples of possible configurations of articles described herein and that a multitude of other configurations are possible and within the bounds of this disclosure. Thus since Fig 1C does not shows the width of the substrate being different, it can be expected that by standard the width dimension of second substrate is the same or even smaller than the width of the first substrate. Furthermore, Combs has already discloses it is obvious to vary the dimension of the various substrate to be different.).
As to claim 15.    Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. discloses the gummed paper according to claim 2, wherein four edges of the second substrate are within edges of the first substrate corresponding to the four edges of the second substrate, and four edges of the second adhesive layer are within edges of the first substrate corresponding to the four edges of the second adhesive layer (see e.g. See discussion of claim 3. Lythgoe et al. discloses in Fig 1. Further Combs et al. discloses Fig 1C shows the substrates with stacked configuration where each substrate 105,106,107 can has different sizes. Combs et al. Fig. 1A-1E are merely examples of possible configurations of articles described herein and that a multitude of other configurations are possible and within the bounds of this disclosure. Thus since Fig 1C does not shows the width of the substrate being different, it can be expected that by standard the width dimension of second substrate is the same or even smaller than the width of the first substrate. Furthermore, Combs has already discloses it is obvious to vary the dimension of the various substrate to be different.).
As to claim 16.    Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. discloses the gummed paper according to claim 1, wherein the upper surface of the second substrate is subjected to a corona treatment (see e.g. discussion of claim 1, in particular by surface treatment such as corona charging in line 15-20 in column 2 in Chowdry et al.).
As to claim 17.    Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. discloses the gummed paper according to claim 2, the first adhesive layer has a thickness ranging from 10 µm to 40 µm, the first substrate has a thickness ranging from 2 µm to 20 µm, the second adhesive layer has a thickness ranging from 10 µm to 40 µm, and the second substrate has a thickness ranging from 2 µm to 20 µm (see e.g. Combs et al. discloses adhesive have thickness from 15 micron to 100 micron in Par. 83. Substrate may have thickness ranging from 15 micron to 100 micron in Par. 89).
As to claim 18.    Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. discloses the gummed paper according to claim 1, wherein the first substrate comprises at least one selected from a group of aluminum foil, copper foil, tin foil, nickel foil, silver foil, plastic optical fiber, polyvinyl chloride, polypropylene, polyimide, or a Combination thereof (see e.g. Combs et al. discloses substrate can be various metal such as aluminum copper and the like, or various polymer such as polypropylene and polyamide in Par. 100).
As to claim 19.    Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. discloses the gummed paper according to claim 1, wherein the second substrate comprises at least one selected from a group of polyester resin, plastic optical fiber, polyvinyl chloride, polypropylene, polyimide, or a Combination thereof (see e.g. Combs et al. discloses substrate can be various metal such as aluminum copper and the like, or various polymer such as polypropylene and polyamide in Par. 100).
As to claim 20.    Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. discloses the gummed paper according to claim 2, wherein at least one of the first adhesive layer and the second adhesive layer comprises an acrylate adhesive (see Combs et al. discloses e.g. acrylic polymer in Par. 35).

Claims 9-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lythgoe et al. (US6322876), Combs et al. (US20150361311), Chowdry et al. (US5104765) and Takami et al. (US20130330546), and further in view of Schutz et al. (US6376038)
As to claim 9.    Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. does not disclose the gummed paper according to claim 2, further comprising a notch disposed in the width direction of the second substrate, wherein the notch cuts through the first substrate and cuts into the first adhesive layer in the thickness direction, and a depth of the notch is less than or equal to a total thickness of the first substrate and the first adhesive layer.
Schutz et al. discloses in figure 2 an adhesive tape whose carrier element (2) such as paper with notches (4) transversely to the longitudinal direction of the tape, which cut through the carrier element (2), but not the adhesive layer (3).  In this way, the tape sections (5) are held together by means of the adhesive layer (3) and can be separated by lightly cutting through the adhesive layer (3) along the notches (4) (see e.g. abstract, paper carrier in line 10-15 in column 4)). 
Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al., and Schutz et al. are analogous in the field of paper adhesive laminate, it would have been obvious for a person with ordinary skills in the art to modify the 1st substrate with 1st adhesive layer of Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al.. such as that the width direction notch cut through the first substrate and into the first adhesive layer as taught by Schutz et al. such that the 1st adhesive layer can held together the tape sections and be separated the adhesive layer along the notches as suggested by Schutz et al.  
Since the notch does not cut through the 1st adhesive layer, depth of the notch is less than or equal to a total thickness of the first substrate and the first adhesive layer. Thus claim limitation is met. 
As to claim 10.    Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. does not discloses the gummed paper according to claim 9, wherein the notch in the width direction cuts through the second substrate and cuts into the second adhesive layer, the first substrate and the first adhesive layer, and the depth of the notch is less than or equal to a total thickness of the second substrate, the second adhesive layer, the first substrate and the first adhesive layer.
Schutz et al. discloses in figure 2, an adhesive tape whose carrier element (2) such as paper with notches (4) transversely to the longitudinal direction of the tape, which cut through the carrier element (2), but not the adhesive layer (3).  In this way, the tape sections (5) are held together by means of the adhesive layer (3) and can be separated by lightly cutting through the adhesive layer (3) along the notches (4) (see e.g. abstract, paper carrier in line 10-15 in column 4)). 
Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al., and Schutz et al. are analogous in the field of paper adhesive laminate, it would have been obvious for a person with ordinary skills in the art to modify the 2nd substrate with 2nd adhesive layer of Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. such as that the width direction notch cut through the 2nd substrate and into the 2nd adhesive layer as taught by Schutz et al. such that the 2nd adhesive layer can held together the tape sections and be separated the adhesive layer along the notches as suggested by Schutz et al. 
Since the notch does not cut through the 2nd adhesive layer, the depth of the notch is less than or equal to a total thickness of the second substrate, the second adhesive layer, the first substrate and the first adhesive layer. Thus claim limitation is met. 
As to claim 13.    Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. and Schutz et al. discloses the gummed paper according to claim 3, further comprising a notch disposed in the width direction of the second substrate, wherein the notch cuts through the first substrate and cuts into the first adhesive layer in the thickness direction, and a depth of the notch is less than or equal to a total thickness of the first substrate and the first adhesive layer (see discussion of claim 9).
As to claim 14.   Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. and Schutz et al. discloses the gummed paper according to claim 13, wherein the notch disposed in the width direction of the second substrate cuts through the second substrate and cuts into the second adhesive layer, the first substrate and the first adhesive layer, and the depth of the notch is less than or equal to a total thickness of the second substrate, the second adhesive layer, the first substrate and the first adhesive layer (see discussion of claim 9).

Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive. 
REMARKS CONCERNING REJECTIONS UNDER 35 U.S.C. 103 
Applicant argues that none of the cited references describe the claimed gummed paper that is “the gummed paper is configured to receive a coating material on both the upper surface and the uncovered region of the upper surface,” or is configured to be “peeled off an object to leave a void in the coating material that has flat edges, and the two edges of the first adhesive layer is configured to jack up the coating material at a periphery of the void.”
For example, Combs is concerned about “removing labels from glass bottles and repulping of paper products [where] additional steps, often costly, labor-intensive steps, are included in such recycling processes to account for the use of these adhesives.”! Chowdry is concerned about a “process ... for making high resolution copies wherein a toned image is formed on a receiver.”” Yano relates to “protecting the surface of articles or for preventing breakage of the articles in the manufacture of high-precision processed parts.” As a result, none of these references describe the above recited limitations of claim 1 as amended.
None of the cited references are analogous art to the claimed invention.
Examiner respectfully disagrees:
See office action regarding claim 1. 
In particular Lythgoe et al. disclose a gummed paper 
Lythgoe et al. (US6322876) discloses a decorative gummed paper (see e.g. a printable multilayer gummed paper that is coated with water activated adhesive layer 3 over the paper substrate 1 in line 15-35 in column 3, line 12-16 in column 1), 
A first substrate, having an uncovered region on an upper surface thereof (see e.g. carrier sheet of paper in Fig 1); and 
A second substrate (see e.g. indicia 5 in Fig 1), 
wherein in a thickness direction of the gummed paper, a projection of the second substrate partially covers a projection of the first substrate (see e.g. Fig 1),
the gummed paper is configured to receive a coating material on the uncovered region of the upper surface (see e.g. is configured to receive coating means is capable to receive a coating. Indicia is lifted from the carrier sheet, leaving the remaining adhesive attached to the carrier sheet in line 15-35 in column 3, wherein the area corresponds to the uncovered region.)

    PNG
    media_image1.png
    289
    666
    media_image1.png
    Greyscale

the gummed paper is configured to receive a coating material on both the upper surface and the uncovered region of the upper surface (see e.g. is configured to receive coating means is capable to receive a coating. Combs discloses there is coating in between the first substrate and second substrate, which corresponds to the upper surface. Combs et al. also discloses when a plurality of substrates 109,110,111 are stacked on top of each other, the end of the adhesive extend beyond the end of substrate such that each substrate end embedded at one end in an HPCA-adhesive 100e which further adheres substrates 109,110,111 to substrate 108 in Par. 97.  One skilled in the art with the benefit of this disclosure should recognize that FIGS. 1A-1E are merely examples of possible configurations of articles described herein and that a multitude of other configurations are possible and within the bounds of this disclosure in Par. 97. Thus Combs et al. disclose it would have been obvious for a person with ordinary skills in the art to apply adhesive on various surfaces of the gummed paper).
Takami et al. (US20130330546) discloses when the gummed paper (see e.g. substrate can be paper in Par. 90) is subjected to heat (see e.g. adhesive layer can be thermally expansive adhesive layer 3 in Par. 93, Fig 3), the plurality of foaming agent particles are foamed(see e.g. expanding and foaming a thermally expansive microsphere in the thermally expansive adhesive layer by a heat treatment in par. 106, Par. 52, par. 112), are peeled off an object(see e.g. heat expansive adhesive layer is also heat peelable adhesive sheet in Par. 107) to leave a void in the coating material that has flat edges(see e.g. Fig 3 shows when the thermally expansive adhesive foams, there will be void in between the adhesive and substrate layer), and the two edges of the first adhesive layer is configured to jack up the coating material at a periphery of the void(see e.g. as the result of expansive of the adhesive, the adhesive layer will get thicker and have void as shown in Fig 3).
Regarding the claim limitation of “two edges of the first substrate in a width direction of the gummed paper are curled towards a middle part of the first substrate such that the two edges of the first adhesive layer in the width direction”. Although Takami et al. does not demonstrate curled, however Lythgoe et al. in view of Combs and Chowdry et al. and Takami et al. discloses a same structure as the instant application, have paper substrate coated with heat expandable/foamable adhesive, it would have been obvious for a person with ordinary skills in the art to expect that the foamed adhesive coated paper substrate would behave the same as the instant application such as to curled at the edge since the paper have little to no heat expansion, while the adhesive is heat expansible)
For the above reason, the combination prior arts teaches the amended claim limitation. Applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naritomi et al. (US 20100028602)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Examiner, Art Unit 1783